Citation Nr: 1504620	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the procedural history of the Veteran's claim of service connection for tinnitus is a lengthy one involving multiple actions by the Board and two appeals to and remands from the United States Court of Appeals for Veterans Appeals (Court).  The claim was most recently before the Board in April 2014, at which time the Board denied service connection for tinnitus.  Thereafter, the Veteran filed an appeal to the Court and in December 2014, the Veteran's attorney and VA's General Counsel filed a joint motion with the Court to vacate the Board's decision, which motion was granted by the Court the same month.  The basis for the Joint Motion was the Board's reliance on what was thought to be an inadequate medical opinion.

In denying service connection for tinnitus, the Board relied on an October 2013 opinion from a VA audiologist who opined that it was less likely than not that the Veteran's tinnitus was related to military service, concluding that it would be purely speculative to attribute the Veteran's tinnitus to military noise exposure.  In their joint motion, the parties agreed that it was "confusing and seemingly contradictory" for the examiner to check the box indicating that tinnitus was less likely than not related to service because "[t]here is no clear and convincing evidence to opine that [V]eteran's claimed tinnitus is at least as likely as not a result of noise exposure," but then maintain that "an opinion regarding tinnitus and nexus to military noise exposure cannot be rendered without resorting to speculation[.]"  

The parties also agreed, among other things, that the examiner's stated rationale was otherwise lacking because the examiner did not state why, despite indicating that noise exposure was not the only known cause of tinnitus, the Veteran's account of in-service noise exposure could not be the cause of the Veteran's tinnitus.  The parties' agreement in this regard is confusing to the Board as the examiner did explain why the evidence of record was insufficient to conclude that the Veteran's tinnitus was the result of acoustic trauma sustained in service.  Indeed, the examiner noted that her inability to make such an etiological conclusion was based on the "lack of records demonstrating hearing acuity during active military service or at time of separation."  In its April 2014 decision, the Board found that in essence, the examiner had stated that absent evidence demonstrating the extent or severity of the Veteran's in-service noise exposure, such as evidence of significant threshold shifts in hearing acuity, there would be no basis upon which to conclude that the Veteran's tinnitus was attributable to noise exposure as opposed to some other potential cause without resorting to speculation.  Curiously, the parties did not indicate that the Board had impermissibly overstated the examiner's rationale in any way and, given the examiner's statement quoted above, it is unclear to the Board what further rationale the parties would like the Board to seek in this regard.  In any event, because the Board must comply with the terms of the parties' joint motion, and the parties agreed that the examiner's October 2013 opinion was inadequate, the matter will again be remanded for the agency of original jurisdiction (AOJ) to obtain another opinion regarding the likelihood that the Veteran's tinnitus is related to service.

The Board also notes that after the case was returned to the Board, the Veteran submitted additional evidence in the form of private medical evidence from the Dallas Ear Institute.  Notably, the evidence included a private clinician's statement that he had advised the Veteran that his "tinnitus was secondary to the sensorineural hearing loss[,] which in his case is consistent with his history of noise exposure from his military service."  Along with the private medical evidence was a statement from the Veteran wherein he requested that his claim be remanded to the agency of original jurisdiction (AOJ) for review of this evidence; the Veteran also indicated his desire to reopen a claim of service connection for hearing loss, which claim had been finally denied by the Board in an April 2013 decision.  

Generally, the Board would refer the Veteran's submission to the AOJ with instructions for the AOJ take appropriate action on the petition to reopen his previously denied claim of service connection for hearing loss.  In the instant case, however, the Board finds that in the interest of judicial economy and because the evidence submitted by the Veteran relates his tinnitus to his hearing loss, the AOJ should first consider whether the new and material evidence has been submitted to reopen the previously denied claim of service connection for hearing loss and, if so, adjudicate the underlying service connection claim on the merits, to include conducting any necessary development, before it readjudicates the issue of entitlement to service connection for tinnitus.  See Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, the Board notes that along with the private medical evidence submitted by the Veteran, the Veteran also submitted to the Board a compact disc upon which it is written that the disc contains 924 pages of documents.  Unfortunately, the contents of the disc are unreadable to the Board and the Board is unable to upload the contents into the Veteran's VBMS file.  The disc is therefore being returned to the Veteran and, as the case is being remanded, the Veteran is invited to submit to the AOJ paper copies of the materials contained on the disc.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim of service connection for tinnitus on a secondary basis.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the VA audiologist who examined the Veteran in May 2013 and provided the October 2013 addendum opinion and obtain from her an addendum to her October 2013 opinion report that provides an extended rationale for her opinion regarding the etiology of the Veteran's tinnitus, to include her inability to opine as to the cause thereof.

In an attempt to comply with the terms of the parties' joint motion, the audiologist is requested to address the following:

a)  Clarify whether it is your opinion that it is less likely than not that the Veteran's tinnitus is related to noise exposure in service (and, if so, provide additional rationale for your negative nexus opinion) or whether it is your opinion that a positive etiology opinion cannot be rendered without resorting to mere speculation.

b)  If it remains your opinion that a positive etiology opinion cannot be rendered without resorting to mere speculation, provide additional explanation for why it cannot be concluded that the Veteran's conceded in-service noise exposure is not the cause of his tinnitus.  This explanation should include an expanded discussion of why evidence demonstrating the extent or severity of the Veteran's in-service noise exposure, to include such things as evidence of significant threshold shifts in hearing acuity, is necessary to conclude that the Veteran's tinnitus is attributable to his in-service noise exposure.

c)  As the Veteran's in-service noise exposure has been conceded, clarify what was meant by your earlier opinion that "[w]ithout evidence to suggest noise exposure (i.e., clinically significant threshold shifts) and no reports of tinnitus found in the service treatment records; examiner cannot resolve this issue without resorting to speculation."  Any opinion rendered should not be based on a lack of in-service noise exposure, as the Board has previously found "no reason to question [the Veteran's] credibility in reporting acoustic trauma from exposure to mortar fire[.]"

d)  Indicate whether a review of the claims folder reveals that the Veteran has any of the identified potential other causes of tinnitus, to include hearing loss, head trauma, medications, or blood disorders.  In this regard, the private medical evidence from the Dallas Ear Institute should be considered and it is requested that you indicate whether and why you agree or disagree with the opinions set forth by the private clinician.

3.  The AOJ must ensure that the examination report and opinion comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  As discussed above, the Veteran has requested that a claim of service connection for hearing loss be "reopened" and has submitted evidence suggesting that his tinnitus is attributable to or a symptom of his hearing loss, thus raising a theory of secondary service connection.  In the interest of judicial economy, the AOJ should consider whether the new and material evidence has been submitted to reopen the previously denied claim of service connection for hearing loss and, if so, adjudicate the underlying service connection claim on the merits, to include conducting any necessary development, before it readjudicates the issue of entitlement to service connection for tinnitus.  The AOJ should consider whether service connection for tinnitus is warranted on both a direct and a secondary basis.  If the claim of service connection for tinnitus is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate period for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




